Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 9 and 17 recites an abstract idea of a teacher assessing the skill level of a student and the difficulty of content based on evaluating the student's performance on the assessment which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a computer-implemented method, the method comprising: 
assigning an assessment rating to an assessment corresponding to a skill wherein a teacher assigns an initial difficulty rating to an educational assessment relating to a skill; administering the assessment to a plurality of learners using an online learning platform to assign each learner of the plurality of learners a corresponding assessment score that indicates either passing or failing the assessment wherein the teacher provides the assessment to a few students and determines if they pass or fail; 
executing a first execution of a ratings algorithm to assign a learner skill rating to each learner of the plurality of learners with respect to the skill, based on the assessment rating and the corresponding assessment score, and to assign an updated assessment rating to the assessment wherein the teacher increases the skill level of learns who pass the assessment proportional to the difficulty of the assessment and changes the difficulty of the assessment based on the skill level of students who pass/fail the assessment, wherein the rating algorithm defines each assessment administration as a match between the assessment and the corresponding learner that is won by the learner when the assessment score is passing and won by the assessment when the assessment score is failing wherein the teacher updates the assessment difficulty / student skill level based on determining if the student passed or failed to assessment; and 
executing a second execution of the ratings algorithm in which the updated assessment rating is held fixed to assign an updated learner skill rating to each learner of the plurality of learners with respect to the skill wherein after the difficulty level of the assessment is set the assessment is given to new or the same students again and this time the teacher only changes the skill level of the student and the difficulty of the assessment remains constant.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher rating student skill level and assess difficulty, and (2) the mental process a teacher takes to determine student skill level and assessment difficulty. That is, other than reciting a “computerized” method” and “using an online learning platform”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computer and online learning platform to perform the claimed method steps. The computer and online learning platform are both recited at a high-level of generality (e.g., a generic computer providing assessments and receiving responses or performance via a user interface and an online learning platform for distributing such content) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claims merely recite the generic “use” of a computer which fails to differentiate the claims from mere automation. Any technical features implemented in specification is devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to assess student skill level and assessment difficulty, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 1, which has explicit, additional limitations when compared to claims 9 and 17, merely recites "a computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one computing device, are configured to cause the at least one computing device to" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed “online learning platform” is merely provided for distribution of content deemed conventional as per OIP Techs., Inc., v. Amazon.com, Inc. and buySAFE, Inc. v. Google, Inc., among others and per [0019] of the specification which relies upon the well-known nature of such a platform to satisfy the written description requirement and officially noted as conventional herein. The claimed "computer" implied interface for providing the assessments and receiving answers as disclosed by applicant is a ubiquitous technology in the modern era, where computer interface devices are prolific across at least the educational industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. Furthermore, to the extent to which the application claims that the “computer” or “processor” performs the rating analysis is deemed conventional as per Bancorp and officially noted by the Examiner herein. Any limitation that was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-8 simply further exemplify aspects of the abstract skill/assessment rating system and mental processes performed therein. Counterparts in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. The manner in which the applicant amends the claims does not overcome the current 35 USC 101 rejection.  The applicant references Example 42 that the instant application is a method of managing interactions between people.  However, managing interactions between people is a physical interaction.  The applicant also states that these elements “recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standard format regardless of the format in which the information was input by the user.”  The mere nominal recitation of a generic network based storage device and online learning platform does not take the claim out of the method of mental processes.  The applicant also argues that the practical application allows for automatic searching, as well as, determining, finding and providing information and the standard rating scale is nothing more that the tool used to carry about the method.  The Examiner does not see where the claims make any reference to things being done automatically.  Therefore, the claims are still ineligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf